Citation Nr: 0932493	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for sinusitis.

2.	Entitlement to service connection for right ankle 
condition.

3.	Entitlement to service connection for left ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for left 
and right ankle conditions and for sinusitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends he is entitled to service connection for 
right and left ankle conditions and for sinusitis.  The 
Veteran's service treatment records reveal that on various 
occasions during his active service, the Veteran complained 
of and was treated for symptoms of sinusitis, and was 
diagnosed with the same on at least one occasion.  The same 
records, however, are silent as to any in-service complaint, 
treatment, or diagnosis regarding the Veteran's ankles.

In September 2007, the RO issued a rating decision denying 
the Veteran's service connection claim for sinusitis and his 
left and right ankle condition.  The Board will proceed by 
treating each of the Veteran's three claims in succession.

As to the Veteran's sinusitis claim, the RO acknowledged the 
Veteran was diagnosed with sinusitis while in service, but 
addressed his sinusitis as a preexisting condition because 
the Veteran's separation examination report noted that he had 
"sinusitis, moderate since childhood."  Finding "no 
evidence of any worsening" of his preexisting sinusitis, the 
RO denied his claim.

Veterans are presumed to be in sound condition upon service 
entry "except as to defects, infirmities, or disorders noted 
at entrance into service," or where "clear and 
unmistakable" evidence demonstrates that a condition 
preexisted service and was not aggravated by service.  38 
C.F.R. § 3.304(b) (2008) (emphasis added).  When a veteran's 
entrance examination makes note of a veteran's self-reported 
history of a condition that preexisted service, such history 
does not constitute notation of a preexisting condition if 
there is no supporting documentation of the condition.  38 
C.F.R. § 3.304(b)(1) (2008); Miller v. West, 11 Vet. App. 
345, 348 (1998) (presumption of soundness may be rebutted 
only by "contemporaneous clinical evidence or recorded 
history in th[e] record"); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995) (veteran's reported history of preservice 
medical diagnosis was inadequate basis for concluding that 
veteran entered service with preexisting condition); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995) (assigning error for 
Board's failure to explain how veteran's reported history of 
asthma as a toddler could constitute clear and unmistakable 
evidence of preexisting asthma).

Here, there is no supporting documentation of the Veteran's 
having had sinusitis "since childhood."  Moreover, the 
notation itself was noted on the Veteran's separation 
examination, not his entrance examination, and the applicable 
regulation clearly provides that the presumption of sound 
condition applies, "except as to defects, infirmities, or 
disorders noted at entrance into service."  38 C.F.R. 
§3.304(b)(1) (2008) (emphasis added).  Finally, there is no 
"clear and unmistakable evidence" here that the Veteran's 
sinusitis existed before service and was not aggravated by 
service.  Accordingly, the presumption of sound condition 
applies. 

The general elements of a service connection claim are (1) 
medical evidence of a present disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  38 
U.S.C.A. §§ 1110, 5107(a) (West 2002); Barr, 21 Vet. App. at 
307.  Here, the Veteran has submitted competent evidence of 
both a present disability (separate diagnoses of sinusitis in 
December 2002, December 2003, and December 2006) and an in-
service incurrence of disability (an in-service diagnosis of 
sinusitis).  The record does not contain, however, a 
competent nexus opinion.  It is well settled that neither a 
veteran nor the Board is qualified to render nexus opinions 
that require medical experience, training, or education.  
Barr, 21 Vet. App. at 307; McLendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006).

Moreover, VA has a statutory duty to assist a veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A(a)(1) (West 2002).  As part of that duty, VA 
is required to provide a veteran with a medical examination 
or opinion whenever (1) there is competent evidence (as there 
is here) that a veteran has a current disability that may be 
associated with his active military service and (2) the Board 
lacks the medical training, experience, or education 
necessary to make a decision as to the service connection.  
38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that a medical nexus opinion is warranted 
here.  Accordingly, the Board remands the Veteran's service 
connection claim for sinusitis for a medical opinion that 
addresses the link between the Veteran's current sinusitis 
and his in-service incurrence of the same.

The Board next addresses the Veteran's claim for service 
connection for his right ankle condition.  The RO denied the 
Veteran's claim for service connection for his right ankle 
condition because "the medical evidence of record fails to 
show that this disability has been clinically diagnosed."  
The Board concludes that the evidence before it is not 
sufficiently determinative so as to rule on the matter of 
whether the Veteran has or has not been diagnosed with a 
current right ankle condition.

In February 2007, the Veteran underwent a VA orthopedic 
evaluation, complaining of continuing pain in his right ankle 
stemming, most recently, from a reaggravation of his injury 
at work "3-4 months" earlier, in November 2006.  The 
examiner ordered an MRI of the right ankle.  In April 2007, 
the physician met again with the Veteran and observed that 
the Veteran's right ankle was "exquisitely" tender to 
pressure, even "to light touch/superficial touch."  From 
his examination of the MRI, the physician identified "a 5-6 
mm fluid collection" in the ankle that could possibly be, as 
the physician noted, a "?subchondral cyst."  He treated the 
Veteran with a corticosteroid injection, and noted on the 
examination report that if the pain persisted, the Veteran 
should be referred to a "total joint clinic" for 
"consideration for arthroplasty" (surgical repair of a 
joint).

Significantly, this examination sequence (February-April 
2007) was preceded by an August 2006 examination that 
concluded, "There is no obvious arthritis of the right ankle 
joint."  That same examination, however, stated that the 
Veteran had a history of "ankle arthralgia."  

The Veteran has submitted no supporting evidence that his 
right ankle condition was incurred in or aggravated by 
service.  Even so, the Veteran insists he has suffered from 
his "ankle condition" since service, and he is competent to 
report the symptoms of his condition.  The Board finds that 
the examinations here are inadequate to support either a 
diagnosis or a lack of diagnosis of a right ankle condition.  
Accordingly, the Board remands the case for an examination, 
and-if a current condition is diagnosed-for a nexus opinion 
as to whether the Veteran's condition is related to his 
active service.

The Board now addresses the Veteran's claim for service 
connection for his left ankle condition.  The RO treated his 
left ankle condition as a preexisting condition and denied 
his claim because "[t]here is no evidence that the condition 
permanently worsened as a result of service."

At the Veteran's entrance examination, the examiner noted 
that the Veteran had a history of a left ankle sprain-and 
that the Veteran had sprained the same ankle twice in the 
last six months.  The examiner added that the Veteran's 
history was "compatible with [a] recurrent [left] ankle 
strain," but that his ankle "shows no edema at present 
time."

As noted above, veterans are presumed to be in sound 
condition upon service entry "except as to defects, 
infirmities, or disorders noted at entrance into service," 
or where "clear and unmistakable" evidence demonstrates 
that a condition preexisted service and was not aggravated by 
service.  38 C.F.R. § 3.304(b) (2008) (emphasis added).  When 
a veteran's entrance examination makes note of a veteran's 
self-reported history of a condition that preexisted service, 
such history does not constitute notation of a preexisting 
condition if there is no supporting documentation of the 
condition.  38 C.F.R. § 3.304(b)(1) (2008); Miller v. West, 
11 Vet. App. 345, 348 (1998) (presumption of soundness may be 
rebutted only by "contemporaneous clinical evidence or 
recorded history in th[e] record"); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995) (veteran's reported history of 
preservice medical diagnosis was inadequate basis for 
concluding that veteran entered service with preexisting 
condition); Crowe v. Brown, 7 Vet. App. 238, 246 (1995) 
(assigning error for Board's failure to explain how veteran's 
reported history of asthma as a toddler could constitute 
clear and unmistakable evidence of preexisting asthma).

Here, the Veteran's relating to the entrance examiner that he 
had a history of left ankle sprains was not sufficient to 
constitute a notation of a preexisting injury because there 
is no supporting "clinical evidence" or "recorded history" 
in the record.  See Miller, 11 Vet. App. at 348.  Indeed, the 
only contemporaneous clinical evidence of record is the 
entrance examiner's observation that the Veteran's left ankle 
"shows no edema at present time."  Consequently, the 
presumption of soundness was not rebutted.

Though the presumption of soundness remains intact, the Board 
nevertheless concludes that the evidence before it is not 
sufficiently determinative so as to rule on the claim for 
service connection for a left ankle disability.  The Veteran 
has submitted competent medical evidence of a current left 
ankle disability (an August 2006 diagnosis of "[e]arly 
osteoarthritis of the left ankle"), but he has not submitted 
any nexus opinion as to the likelihood that his left ankle 
disability is causally related to his active service.  Nor 
has he provided any supporting evidence to show that during 
service, he incurred or aggravated a left ankle injury.

The Veteran has, however, submitted evidence of continuity of 
symptomatology, in the form of two lay statements, one from 
his brother-in-law and the other from a "boyhood friend."  
The Board, at this juncture, will not rule on the continuity 
of symptomatology evidence.  Rather, it remands the claim for 
service connection for a left ankle disability, so as to 
enable the Veteran to obtain a medical nexus opinion as to 
the link between the Veteran's current left ankle disability 
and his active military service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether any disability 
of the right ankle or the left ankle, 
or both, is causally related to his 
period of active service.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements (including the Veteran's 
statements and other supporting lay 
statements that since the Veteran's 
active service, he has suffered 
continuously from a painful ankle 
condition).  The examiner should not 
rely solely on the absence of medical 
documentation of in-service incurrence 
of a right or left ankle injury as a 
basis for determining that no nexus 
exists.

When examining the Veteran's right 
ankle, the examiner should specifically 
note whether the Veteran currently 
suffers from a diagnosed condition of 
the right ankle.  If the examiner 
diagnoses the Veteran with a right 
ankle disability, he or she should 
proceed to render an etiological 
opinion as to whether any disability of 
the right ankle is causally related to 
the Veteran's active service.  In 
rendering his or her opinion, the 
examiner should comment specifically 
regarding the Veteran's re-injury of 
his right ankle in November 2006.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's right or left 
ankle disability, or both, is causally 
related to his period of active 
service.

2.	Forward the Veteran's claims file for 
review by an appropriate examiner for 
the purpose of ascertaining whether his 
current sinusitis is causally related 
to his in-service incurrence of 
sinusitis.  The examination report 
should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements 
(including the Veteran's statements and 
other supporting lay statements that 
since the Veteran's active service, he 
has suffered continuously from symptoms 
of sinusitis).

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's current 
sinusitis is causally related to his 
period of active service.

3.	Then, the AMC should readjudicate 
these claims.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response 
before returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

